Citation Nr: 0910456	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound, left thigh, MG XIV, with 
degenerative changes.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
the current level of severity of the Veteran's shell fragment 
wound, left thigh, as well as whether the Veteran is 
precluded from gainful employment as a result of his service-
connected disabilities.

In June 1968, service connection was granted for residuals of 
a shell fragment wound, left thigh, and a 30 percent 
disability rating was assigned effective March 14, 1968.  In 
July 2004, the Veteran filed a claim for an increased rating 
for this service-connected disability.  As a result, the 
Veteran was afforded a VA examination in May 2005.  Since 
that time, the Veteran has not received an additional VA 
examination to assess the current level of this service-
connected disability.  The Board also notes that the Veteran 
last received a VA examination, to assess the impact of his 
service-connected disabilities on his ability to procure and 
maintain gainful employment, in November 2004.

In his Appellant's Brief, dated February 10, 2009, the 
Veteran's representative noted that the Veteran continued to 
complain of pain in his left thigh, and noted the Veteran's 
prior complaints of difficulty walking, lack of endurance, 
decreased strength in the hip and knee, and the presence of 
arthritis in the affected area.  The Veteran's representative 
also observed that the Veteran had not received a VA 
examination in nearly four years.  See Appellant's Brief, p. 
2, February 10, 2009.

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  On remand, the Veteran should be afforded an 
additional VA examination to ascertain the current nature and 
extent of the residuals of a shell fragment wound to the 
Veteran's left thigh and knee, to include any degenerative 
changes or decrease in range of motion.  Because the 
Veteran's service-connected disabilities satisfy the 
percentage requirements set forth in 38 C.F.R. 
§ 4.16(a)(2008), the Board finds that VA must also obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities alone render 
him unable to secure or follow a substantially gainful 
occupation.  Thus, the Board has no discretion and must 
remand for a VA examination to address both issues on appeal.  
See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  

Further, in the Veteran's February 2006 formal appeal, the 
Veteran reported that he received unemployment benefits from 
the state of Indiana.  To date, records of the Veteran's 
unemployment determination, as well as any corresponding 
medical reports which may exist, are not associated with the 
Veteran's claims file.  In his formal appeal, the Veteran 
also noted that he was granted SSA benefits for service 
connected disabilities, and that he was unable to work as a 
result of those disabilities.  Social Security Administration 
(SSA) medical records, to include a disability determination 
examination, were received in March 2006.  

Accordingly, the case is REMANDED for the following actions:




1.  The RO should contact the Indiana 
Department of Work Force Development to 
ascertain whether the Veteran received 
unemployment benefits, and, if so, should 
request a copy of the unemployment 
determination as well as any medical 
records relied upon during the 
adjudicative process.  If said records do 
not exist or are otherwise unavailable, 
that should be noted in writing and 
associated with the Veteran's claims file.

2.  Following the receipt of records from 
the Indiana Department of Work Force 
Development, to the extent available, the 
Veteran should be afforded a VA 
examination in the appropriate specialty 
to ascertain the current nature and extent 
of the residuals of a shell fragment wound 
to the Veteran's left thigh and knee, to 
include any degenerative changes or 
decrease in range of motion.  The examiner 
must also render an opinion as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the Veteran's service-connected 
disabilities, to include his now service-
connected tinnitus, granted by the RO in 
October 2007, preclude him from engaging 
in substantially gainful employment.  The 
examiner must note a review of the 
Veteran's claims file, to include prior VA 
examinations and VA outpatient reports, 
private medical records, the Social 
Security Administration examination dated 
April 2004 and subsequent Disability 
Determination dated November 2005, and 
unemployment records from the state of 
Indiana, if applicable.

3.  The AMC should then readjudicate the 
Veteran's claims for an increased rating 
and TDIU in light of all of the evidence 
of record on the merits.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issues on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

